Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject received on 12/17/2021. 


Response to Amendment
Applicant’s Claim amendments filed on 12/17/2021 have been fully considered. Based on the claim amendments, previous 35 USC § 012 and 103 rejections are withdrawn. Examiner finds Claims 9-12, 15, 17, 18, 20-24, 27-29 and 31-35 allowable.


Allowable Subject Matter
Claims 1-8, 13, 14, 16, 19, 25, 26 and 30 are cancelled.
Claims 9-12, 15, 17, 18, 20-24, 27-29 and 31-35 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state 
Applicant’s amendments submitted on 12/17/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 9, 15 and 27 have overcome prior art of record. 


The cited prior art of record, Kokubun et al. (US 20130093034 A1; hereinafter “Kokubun”), Lee et al. (US 20160073065 A1; hereinafter “Lee”), Kim et al. (US 20190277693 A1; hereinafter “Kim”) have been found to be the closest prior art.

Regarding Claim 9: None of the prior art of record teaches or suggests, alone or in combination, “A method for forming an image sensor, the method comprising… depositing and patterning a second mask layer over the interlayer; performing a second etch into the interlayer with the second mask layer in place to transfer a second pattern from the second mask laver to the interlayer, wherein one of the etch and the second etch varies a thickness of the interlayer across the first and second photodetectors, and wherein another one of the etch and the second etch forms openings respectively overlying the first and second photodetectors in the interlayer; filling the openings with a second interlayer having a different refractive index than the interlayer;”, in combination with the remaining limitations of claim 9.

Regarding Claim 15: None of the prior art of record teaches or suggests, alone or in combination, “A method for forming an image sensor, the method comprising: … depositing a mask layer over the first interlayer; patterning the mask laver to form a first set of openings overlying the first photodetector and to further form a second set of openings overlying the 

Regarding Claim 27: None of the prior art of record teaches or suggests, alone or in combination, “A method for forming an image sensor, the method comprising:… wherein a thickness of the interlayer has a first thickness value overlying the first and second photodetectors and further has a second thickness value overlying the third photodetector; forming a first columnar structure and a second columnar structure inset into the interlayer, wherein the first and second columnar structures are respectively and directly over the first and second photodetectors and have different volumes”, in combination with the remaining limitations of claim 27.
The amended limitations, in combination with the remaining limitations of the independent claims 9, 15 and 27 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893